STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

DCR MORTAGE            7    SUB    1,    LLC                                                NO.         2022      CW     0234


VERSUS


LEGENDS         SQUARE,       LLC,       MICHAEL
D.   KIMBLE,          MITCHELL          W.
                                                                                                       MAY       16,     2022
KIMBLE,         KIMBLE       DEVELOPMENT,
LLC,    AND      HORACE       L.       MITCHELL




In   Re:             DCR    Mortage            7    Sub     1,        LLC,      applying              for     supervisory
                     writs,        19th       Judicial           District             Court,           Parish          of     East
                     Baton    Rouge,          No.    691, 062.




BEFORE:           McCLENDON,             WELCH,          AND     THERIOT,            JJ.


        WRIT           DENIED                AS       MOOT.             Following                 a         hearing             on

plaintiff/ relator,                     DCR       Mortgage        7     Sub     1,     LLC' s,         Motion           for    New
Trial,          an     Amended               Judgment          on       Amended            Motion           for         Summary
Judgment         was        issued           by    the    district             court        on        April       26,       2022.
Under      the       circumstances,                 relator' s          writ     application                is    denied        as
moot       as    any       supervisory  review  sought  from  this court   should

concern         the        April 26,  2022  amended judgment.   Additionally,  in
order for relator to timely seek review, a notice of                                                          intent          must
be filed with the district court within thirty days                                                          of    the        date
of     notice          of     that           amended           judgment.              See    Uniform              Rules         of

Louisiana            Courts       of    Appeal,          Rules        4- 2 &     4- 3.


                                                               PMC
                                                               JEW


        Theriot,            J.,    dissents           and        would         consider          the    merits           of    the
writ    application.




COURT      OF    APPEAL,          FIRST       CIRCUIT




            1 S 2 (-
       DEPUTY
                       S
                      CLERK       OF    COURT
                FOR    THE    COURT